Citation Nr: 0422318	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected shell fragment wound scars of the left 
shoulder and neck.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran served on active duty from July 1948 to July 
1952.

In September 1995, the veteran filed a claim for service 
connection for residuals of shell fragment wounds, 
characterized as scars on the back of the left shoulder and 
the neck.  That claim was denied by the Board in February 
1999.  In October 1999, the United States Court of Appeals 
for Veterans Claims (the Court) issued an Order whereby the 
Board's denial of that claim was vacated and the matter 
remanded to the Board for further action pursuant to a Joint 
Motion entered into by representatives of the veteran and the 
Secretary of VA.

In July 2000, the Board remanded the case to the RO for 
additional development.  In May 2001, the RO granted service 
connection for scars of the left shoulder and neck and 
assigned a noncompensable rating therefor.  The veteran 
disagreed with the rating assigned and initiated this current 
appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 2002.

A development memorandum was prepared by the Board in April 
2003, based on 38 C.F.R. § 19.9(a)(2)(ii) (2002), which 
authorized the Board to undertake development action.  
Shortly thereafter, 38 C.F.R. § 19.9(a)(2)(ii) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) 

in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Review of the 
record did not indicate that the requested development had 
been accomplished, mandating a remand by the Board in March 
2004 in order to accomplish the requested development.

Issue not on appeal

In June 2003, the Board adjudicated the issue of the 
veteran's entitlement to service connection for missing 
teeth, claimed to be the result of in-service trauma.  That 
decision is final; see 38 C.F.R. § 20.1100 (2003).


FINDING OF FACT

Shell fragment wound scars of the left shoulder and neck are 
not disfiguring and are not manifested by any limitation of 
function of the body parts affected.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected shell fragment wound scars of the left 
shoulder and neck have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (2002 
and 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002); 
38 C.F.R. §§ 4.31, 4.71, 4.71a, Diagnostic Code 5242 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes with respect to the issue currently being 
considered.  The Board will then address the issue on appeal. 


The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002)].  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The former statutory concept of a well grounded claim, 38 
U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA. The current standard of review, which the Board will 
apply, is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. 
at 54.

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
that would support his increased rating claim on several 
occasions by VA, including in the May 2004 and February 2002 
Supplemental Statements of the Case (SSOC) and the Board's 
March 2004 remand.

Crucially, in December 2002, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed about what VA's responsibilities were and what his 
responsibilities were in adjudicating the increased rating 
claims.  He was informed that VA would obtain any VA medical 
records or other medical treatment records that the veteran 
told VA about if sufficient information was provided but that 
it was ultimately the veteran's responsibility to support his 
claim with appropriate evidence.  The veteran was told to 
submit any additional information or evidence within 60 days 
of the date of the letter but was also told that he had one 
year from the date of the letter to submit information or 
evidence in order for VA to pay benefits from the date that 
the claim was received.  The veteran did not submit any 
additional medical evidence.

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
[the PVA case], the Federal Circuit invalidated the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30 day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

In this case, the letter sent to the veteran in December 2002 
expressly notified him that, while he was to respond to the 
letter within 60 (rather than 30) days, he also had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.  Moreover, the 
factual scenario in the PVA case is inapplicable to the 
specific circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had over a year 
since the December 2002 VCAA letter to submit evidence in 
support of his claim.  It now appears that VA has all the 
information needed to decide the issue adjudicated herein, 
and the veteran has not intimated that additional development 
would aid his case.

Moreover, newly-enacted legislation has effectively nullified 
the PVA ruling.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____) [reinstating VA's authority to make 
decisions on all claims without waiting for expiration of the 
one-year VCAA notice period, provided that appropriate 
development under currently existing law has been 
accomplished].  This legislation was made retroactively 
effective from the date of passage of the VCAA, November 9, 
2000, and is therefore applicable to this case.



Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim. See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Besides the veteran's service medical records, there are 
various VA examination reports on file, including the report 
of a VA examination conducted in April 2004.  These will be 
discussed below.  The Board concludes that all available 
evidence that is pertinent to the issue decided herein has 
been obtained.  Neither the veteran nor his representative 
has pointed to any additional information that needs to be 
added to the VA claims folder.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue of entitlement to an increased 
(compensable) disability rating for service-connected shell 
fragment wound scars of the left shoulder and neck.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
this case, however, the veteran's service medical records are 
pertinently negative, and there are no relevant records for 
decades after service.   
As noted in the Introduction, the veteran filed a claim of 
entitlement to service connection in September 1995.

The report of a December 1995 VA examination, while noting 
complaints of left shoulder pain and arthritis, does not set 
forth any findings pertinent thereto, but instead referenced 
right shoulder impairment.  This report also noted that the 
left arm exhibited no significant scarring from shrapnel 
wounds, nor were there any identifiable lesions on the back 
of the neck attributable to shrapnel wounds.  The report of a 
June 1996 VA examination contains similar findings, and did 
not indicate any functional neck or left shoulder impairment.

The report of a March 2001 VA joints examination shows that 
there were five irregular, small, punctate type scars on the 
left posterior neck, without significant keloid or ulceration 
formation.  There was no significant muscle loss, damage or 
irregularity of the neck, and musculature was considered 
normal as compared to the right.  Left side of the neck range 
of motion was considered relatively normal.  There was a 
single, fading, punctate scar across the left upper shoulder, 
and the musculature across the upper shoulder and lower neck 
appeared to be completely normal.  Left upper extremity range 
of motion was normal to all parameters without significant 
limitation.  The examiner specifically noted that there were 
no residuals of physical limitation resulting from the 
veteran's shrapnel wounds.

In May 2001, the RO granted service connection for shrapnel 
wounds of the neck and left shoulder.  A noncompensable 
disability rating was assigned.  This appeal followed. 

The report of a November 2001 VA joints examination likewise 
demonstrated that the veteran's shrapnel scars were not 
productive of functional limitation of either the neck or the 
left shoulder.  The report shows that the veteran denied any 
left shoulder or neck pain, weakness, stiffness, swelling, 
heat or redness; he also denied experiencing flare-ups.  
Examination of the left posterior neck revealed the five 
punctate scars noted previously, and failed to reveal any 
significant loss, damage or irregularity.  Neck range of 
motion was considered to be relatively normal, as was range 
of motion of the left upper extremity.  

The Board remanded this case in March 2004 so that another 
examination of the veteran could be completed.  The Board's 
remand was prompted, in part, because of a change in VA 
regulations pertaining to rating scars.  This change will be 
discussed in the law and regulations section of this 
decision, below.

The report of the most recent VA examination of the veteran, 
conducted in April 2004, again does not demonstrate 
impairment of the neck or left shoulder of such severity as 
would warrant assignment of a compensable rating.  This 
report notes that the veteran's only complaint was itching 
over the posterior neck, and had no specific complaints as to 
the left shoulder.  The examiner indicated that he was in 
fact unable to see the scars on the neck unless he looked at 
them "very, very closely," and was unable to see any 
scarring on the left posterior shoulder.  These scars were 
not painful, and there was no adherence.  With particular 
regard to limitation of function of affected body parts, the 
examiner specifically noted that there was no limitation of 
motion or limitation of function caused by any of these 
scars.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003). Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).



Specific schedular criteria

(i.)  Diagnostic Code 7805

The veteran is currently assigned a noncompensable (zero 
percent) evaluation for his service-connected shell fragment 
wound scars of the left shoulder and neck under 38 C.F.R. § 
4.118, Diagnostic Code 7805 [whereby scars are rated pursuant 
to limitation of function of the affected body part].

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].    The veteran's service-
connected scars, however, have been rated under Diagnostic 
Code 7805 based on the limitation of function of the affected 
part.  The criteria that pertain to scars, while revised as 
of August 30, 2002, remained unchanged with specific regard 
to Diagnostic Code 7805.  Both the criteria in effect prior 
to August 30, 2002 and those that became effective as of that 
date required reference to the limitation of function of the 
body part affected.  There is accordingly no need for the 
Board, in its analysis, to concern itself further with the 
fact that the regulations that pertain to scars were revised 
during the pendency of this claim.

The Board additionally notes that in the instant case the 
body parts affected are the left shoulder and neck, an area 
of the body that includes the cervical spine.  The criteria 
that pertain to the spine were also revised during the 
pendency of this appeal, effective as of September 26, 2003; 
see 68 Fed. Reg. 51454-51456 (August 27, 2003).

Under the criteria for rating the cervical spine prior to 
September 26, 2003, cervical spine impairment was determined 
by limitation of motion.  Slight cervical spine limitation of 
motion was 10 percent disabling, while moderate cervical 
spine limitation of motion was 20 percent disabling and 
severe cervical spine limitation of motion was 30 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  

Under the criteria that took effect on September 26, 2003, 
disability of the cervical spine is evaluated as follows:  a 
10 percent rating is appropriate for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or for combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or for muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent rating is appropriate for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or for combined range of motion of 
the cervical spine not greater than 170 degrees; or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 degree rating 
is appropriate for forward flexion of the cervical spine 15 
degrees or less; or for favorable ankylosis of the entire 
cervical spine.  A 40 percent rating can be assigned for 
unfavorable ankylosis of entire cervical spine.  See 
Diagnostic Code 5242 [degenerative arthritis of the spine], 
effective September 26, 2003.  

With respect to functional loss of the shoulder, Diagnostic 
Code 5201 [arm, limitation of motion of] provides for the 
following levels of disability for the minor arm:

30 % - to 25 degrees from side

20 % - midway between side and shoulder level

20 % - at shoulder level

See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003); see also 
38 C.F.R. § 4.71, Plate I (2003).

In every instance in which the Schedule does not provide a 
zero percent (noncompensable) evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

(ii.)  Diagnostic Code 7800

As discussed below, the veteran through his representative 
has requested that Diagnostic Code 7800 be applied.

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck. A 10 
percent evaluation required that such a scar be moderately 
disfiguring. A 30 percent evaluation required that the scar 
be severely disfiguring. 
A 50 percent evaluation required that the scarring result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
Aug. 30, 2002). 

Under the revised as of August 30, 2002 for rating the skin, 
Diagnostic Code 7800 [disfigurement of the head, face, or 
neck] provides an 80 percent evaluation with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation. For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). 

(iii.)  Other skin codes

With respect to scars other than of the head, face or neck,  
Diagnostic Code 7801 pertains to scars, other than of the 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertains to scars, other than of the 
head, face, or neck, that are superficial and that do not 
cause limited motion:

Diagnostic Code 7802 provides for a 10 percent disability 
rating for scars which have an area or areas of 144 square 
inches (929 sq. cm.) or greater.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2003)



Analysis

The veteran is seeking a disability rating in excess of the 
currently assigned noncompensable (zero percent) evaluation 
for his service-connected shell fragment wound scars of the 
left shoulder and neck.  

The Board has carefully reviewed the medical evidence, which 
has been summarized in the factual background section above.  
Taken together, this evidence shows that the veteran's 
service-connected disability consists of five barely visible 
scars on the veteran's neck, with no muscle loss and no 
associated functional loss, as well as a barely visible, or 
at times invisible scar on the left shoulder, also with no 
muscle loss and no associated functional limitation.  See the 
reports of the December 1995, March 2001, November 2001 and 
April 2004.  

Assignment of diagnostic code

As has been discussed above, the veteran's service-connected 
scars are rated under Diagnostic Code 7805, based on 
limitation of motion of the part(s) affected, the left 
shoulder and neck.  The veteran's attorney, in the May 2001 
notice of disagreement, suggested that the scars be rated 
under Diagnostic Code 7800 [scars, disfiguring, head, face or 
neck].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

In assigning a diagnostic code in this case, the Board is 
confronted with scarring which is so mild as to almost defy 
classification.  After repeated examination, the scars have 
been described as barely visible and with no associated 
pathology or symptomatology. 

The Board has paid particular attention to the contention 
raised by the veteran through his representative in the May 
2001 notice of disagreement that the scars should be rated as 
disfiguring under Diagnostic Code 7800.  No evidence was 
presented by or on behalf of the veteran in support of that 
contention.  Some of the scars are on the veteran's neck, so 
the former Diagnostic Code 7800 arguably applies.  However, 
the record is clear that the scars on the veteran's neck are 
not disfiguring.  Indeed, according to VA examiners they are 
barely noticeable.  In any event, Diagnostic Code 7800 is 
arguably applicable and will be discussed below, along with 
the currently assigned Diagnostic Code 7805.  

Both the former and current versions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 allow for rating scars that 
are unstable (Diagnostic Code 7803) or painful on examination 
(Diagnostic Code 7804).  In this case, the medical evidence 
does not reflect that such criteria are met, and the veteran 
himself dies not indicate that such manifestations are 
present.  There has been identified no other pathology which 
would lead the Board to conclude that any diagnostic code is 
more appropriate than Diagnostic Codes 7800 and /or 7805.

Schedular rating

(i.)  Diagnostic Code 7800

In response to the Board's March 2004 remand, in which the 
revised skin criteria were referenced as to disfigurement of 
the head, face, or neck, the examiner in April 2004 noted 
that these scars were about 1-2 mm in length at their 
maximum, with none of the scars more than 5 inches in length 
or more than 1/4 inch wide.  There was no change in the surface 
contour of any scars other than one remaining piece of 
shrapnel that was still palpated.  The scars were not 
adherent to the underlying tissue, there were no skin color 
changes, the skin texture was not abnormal, and there was no 
underlying soft tissue missing at all.  None of these scars 
was deep, but rather were very, very minimally superficial, 
appearing as small punctate holes.  None of these scars was 
unstable or painful, and there was no loss of skin.  The 
examiner in particular noted that the only area exposed was 
the posterior neck; the examiner estimated that the scars 
covered between zero and five percent of the posterior neck, 
with the entire body area affected between zero and five 
percent.  

The Board notes that, with regard to disfigurement of the 
head, face or neck, that the eight characteristics of 
disfigurement are as follows: a scar five or more inches in 
length; a scar at least 1/4 inch wide at its widest part; the 
surface contour of the scar elevated or depressed on 
palpation; a scar adherent to underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding six square inches; 
abnormal skin texture in an area exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; and skin indurated and flexible in an area 
exceeding six square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1) (2003).  A compensable 
evaluation (a 10 percent rating) is to be assigned when at 
least one characteristic of disfigurement is manifested; in 
the absence of at least one such characteristic, a 
noncompensable evaluation is appropriate.  See 38 C.F.R. 
§ 4.31.  

Prior to the revision of the diagnostic criteria for skin, 
disfiguring scars of the head, face, or neck were deemed 10 
percent disabling when moderate or disfiguring, with slight 
impairment deemed noncompensable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).

The Board finds that neither the April 2004 VA examination 
report, nor any other examination report of record, indicates 
that the veteran's shrapnel scars were productive of at least 
one characteristic of disfigurement, as listed above, nor 
does the evidence indicate that they were more than slightly 
disfiguring.  It must be pointed out that these scars were 
described on examination as very minimal and virtually 
impossible to see.  The evidence does not demonstrate that at 
least one characteristic of disfigurement, or more than 
slight disfigurement, has been manifested.  

In short, applying bother the former and current versions of 
Diagnostic Code 7800, the assigned disability rating would be 
noncompensable.  Under the former version of the code, the 
veteran's neck scars are most appropriately described as 
"slightly disfiguring", if that. There is no evidence that 
these scars are anything other than barely visible. Under the 
current version of the rating schedule, none of  the eight 
characteristics of disfigurement for purposes of evaluation 
under § 4.118 have been identified by medical examiners.  
Accordingly, a noncompensable rating would be assigned under 
the current version of Diagnostic Code 7800.  See also 
38 C.F.R. § 4.31 (2003). 

(ii.)  Diagnostic Code 7805

The Board will move on to the Diagnostic Code which has been 
assigned by the RO, Diagnostic Code 7805.  As noted above, 
both the current and former versions of that code rate the 
scars based on the limitation of motion of the body part 
affected, in this case the neck and the left shoulder.  The 
question to be answered, therefore,  is whether these scars 
are productive of limitation of function of the left shoulder 
and neck such that a compensable evaluation can be assigned 
under the schedular criteria.

With respect to the left shoulder, no functional loss has 
been identified on examination, and the veteran has 
complained of none.  None of the four VA examinations of 
record even hint at left shoulder pathology.

The Board observes in passing at this juncture that it sees 
no need to separately rate the neck and shoulder scars.  See 
38 C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994) [separate disabilities arising from a 
single disease entity are to be rated separately].  In 
essence, the left shoulder scar, which was not even found on 
the last examination, is part and parcel of the cluster of 
superficial scars in that area of the veteran's body; rating 
it separately would be a fruitless exercise.  Moreover, the 
current Diagnostic Code 7802 make it clear that only scars in 
widely separated areas should be rated separately.  Clearly, 
such is not the case here.

Turning to functional loss of the neck, the medical evidence 
does not demonstrate that the veteran's service-connected 
shell fragment wound scars are productive of limitation of 
function of the affected body part such that a compensable 
evaluation could be assigned.  The evidence does not show 
that there is any limitation of motion of the neck, nor does 
it show muscle loss, neurological impairment or any other 
functional impairment.  To the contrary, the most recent VA 
examination of the veteran, conducted in April 2004, shows 
that the examiner specifically concluded that the veteran's 
scars did not cause either limitation of motion or limitation 
of function.

Fenderson considerations

A noncompensable disability rating has been assigned from 
September 21, 1995.  The veteran has appealed the initial 
assignment of the disability rating.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical and other evidence does not 
demonstrate that at the veteran's service-connected scars 
have changed appreciably during any period September 21, 1995 
so that a compensable evaluation be assigned.  Indeed, the 
scars have been consistently described by medical examiners 
from 1995 to 2004.  Accordingly, staged ratings are not 
warranted.

Conclusion

To summarize, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disable rating for his service-connected shell fragment wound 
scars of the neck and left shoulder.  The benefit sought on 
appeal is accordingly denied.



ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected shell fragment wound scars of the left 
shoulder and neck is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



